Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.48 Page 1 of 26


   1   MARLIN & SALTZMAN, LLP
       Stanley D. Saltzman, Esq. (SBN 90058)
   2   Joel M. Gordon, Esq. (SBN 280721)
       29800 Agoura Road, Suite 210
   3   Agoura Hills, California 91301
       Telephone:     (818) 991-8080
   4   Facsimile:     (818) 991-8081
       ssaltzman@marlinsaltzman.com
   5   jgordon@marlinsaltzman.com

   6   LAW OFFICE OF W. HANSULT
       William Hansult, Esq. (SBN 200915)
   7   1399 Ramona Avenue, # C
       Grover Beach, California 93433
   8   Telephone:    (805) 489-1448
       hansultlaw@aol.com
   9
       Attorneys for Plaintiffs
  10

  11                                UNITED STATES DISTRICT COURT

  12                               SOUTHERN DISTRICT OF CALIFORNIA

  13   NICOLE KRAUSE-PETTAI, SCOTT                     CASE NO. 3:20-cv-01672-DMS-BLM
       GRIMM, STEVE TABU LANIER,
  14
       CHRISTY STEVENS, individually and on            FIRST AMENDED CLASS ACTION
  15   behalf of all others similarly situated,        COMPLAINT FOR:
                                                           1. Violation of California Consumers Legal
  16                 Plaintiffs,                              Remedies Act (CLRA)
  17                                                       2. Violation of California False Advertising
       v.                                                     Law (FAL)
  18                                                       3. Violation of California Unfair
       UNILEVER UNITED STATES, INC., a                        Competition Law (UCL)
  19   corporation; and DOES 1-10, inclusive,              4. Unjust Enrichment
                                                           5. Breach of Implied Warranty
  20                  Defendants.                          6. Negligent Misrepresentation Civ.
                                                              C.§§ 1709, 1710, 1711 & 1714
  21
                                                           7. Fraud and Deceit
  22
                                                       JURY TRIAL DEMANDED
  23

  24          Plaintiffs NICOLE KRAUSE-PETTAI, SCOTT GRIMM, STEVE TABU LANIER, and
  25   CHRISTY STEVENS (“Plaintiffs”), by and through their undersigned counsel, bring this action,
  26   on behalf of themselves in their individual capacity and a class of all other similarly situated
  27   consumers, against Defendants UNILEVER UNITED STATES, INC. and DOES 1-10, inclusive
  28   (“Defendants”), allege as follows:

                                                     -1-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.49 Page 2 of 26


   1                                     NATURE OF THE ACTION

   2          1.      Plaintiffs bring this action on behalf of themselves and on behalf of all others

   3   similarly situated. The class that Plaintiffs seek to represent is composed of all consumers in

   4   California during the relevant times set forth in this Complaint who purchased any solid stick

   5   style antiperspirant and/or deodorant product, whether marketed for men or women, and

   6   purchased from any source, whether retail, wholesale, mail order, Internet etc., under the brand

   7   names of Degree, Dove and Axe (the “Products”) and placed into the stream of commerce by

   8   Defendant Unilever United States, Inc. (“Defendant” or “Unilever“).

   9          2.      It is hereby alleged that the packaging containing the antiperspirant and/or

  10   deodorant was fraudulent and misleading because the packaging had a significant amount

  11   (approximately 40%) of “nonfunctional slack fill.” This slack fill was not perceptible to the

  12   consumer due to the opaque coloring of the packaging and because of the almost imperceptible

  13   labeling of the weight of the deodorant, each and/or both of which purposefully mislead

  14   consumers into believing they were getting much more volume of deodorant than the size of the

  15   package portrayed.

  16          3.      This misleading packaging was an inducement for consumers to buy these

  17   Products as compared to competitor’s products, and in fact, consumers relied upon the size of the

  18   packaging as a gauge to how much product they were receiving. The misleading packaging did

  19   induce Plaintiffs and the putative class members to purchase the Products because they believed

  20   they were getting more product than was actually in the package.

  21          4.      Defendant knew they were misleading consumers in this way and did it

  22   purposefully to mislead in order to gain a larger market share for the Products.

  23          5.      The general definition of non-functional slack fill is when a container that does

  24   not allow the consumer to fully view its contents shall be considered to be filled as to be

  25   misleading if it contains nonfunctional slack-fill. Slack-fill is the difference between the actual

  26   capacity of a container and the volume of product contained therein. Nonfunctional slack-fill is

  27   the empty space in a package that is filled to less than its capacity.

  28          6.      “Slack filling . . . is an unlawful trade practice. For a seller to package goods in


                                                        -2-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.50 Page 3 of 26


   1   containers which unknown to the consumer are appreciably oversized, or in containers so shaped

   2   as to create the optical illusion of being larger than conventionally shaped containers of equal or

   3   greater capacity, is as much a deceptive practice, and an unfair method of competition, as if the

   4   seller was to make an explicit false statement of the quantity or dimension of his goods. . . .”

   5   (Hobby Industry Assc. v. Younger (1980) 101 CA3d 358, 367 citing, Papercraft Corp. (1963) 63

   6   F.T.C. 1965, 1992; Burry Biscuit Corp. (1941) 33 F.T.C. 89; and Marlborough Laboratories Inc.

   7   (1941) 32 F.T.C. 1014.)

   8           7.      Plaintiffs bring this action, on behalf of themselves and all others similarly

   9   situated, allege violations of the FAL (Cal. Bus. & Prof. Code § 17500, et seq.) for injunctive

  10   relief to restore to any person in interest any money which was acquired in violation of FAL;

  11   violations of the UCL (Cal. Bus. & Prof. Code § 17200 et seq.) for disgorgement of profits

  12   restitution and injunctive relief to enjoin defendants from engaging in this unlawful marketing

  13   scheme; violations of the CLRA (California Civil Code § 1750, et seq.) for actual damages and

  14   punitive damages; Unjust Enrichment for restitution and/or disgorgement of profits; Breach of

  15   Implied Warranty for damages; Negligent Misrepresentation (California Civil Code §§ 1709,

  16   1710, 1711 & 1714) for damages; and Fraud & Deceit (California Civil Code §§ 1709, 1710,

  17   1711 & 1714) for damages and punitive damages.

  18                                            JURISDICTION

  19           8.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness

  20   Act, 28 U.S.C. §§ 1332(d)(2) & (6), as the matter in controversy exceeds $5,000,000.00, exclusive

  21   of interest and costs; as the action involves 100 or more class members; and at least one member

  22   of the Plaintiff class is a citizen of a State different from at least one Defendant.

  23           9.      This Court has personal jurisdiction over Unilever United States, Inc., because it

  24   purposefully availed itself of the privilege of conducting business activities within this District by

  25   placing in the stream of commerce the Products for sale within the State of California, and it has

  26   generally maintained systematic and continuous business contacts with California.

  27           10.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) & (c) as many of

  28   the acts complained of herein occurred in this District and gave rise to the claims alleged and


                                                         -3-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.51 Page 4 of 26


   1   Unilever United States, Inc. conducts business in this District. In addition, at least two of the

   2   individual and Class Representative Plaintiffs reside within this District and purchased products

   3   while residing in this District.

   4                                              PARTIES

   5   Plaintiffs

   6           11.     Plaintiff Nicole Krause-Pettai is an individual consumer and a resident of San

   7   Diego County, California. On multiple times during the class period, Nicole Krause-Pettai

   8   purchased, for her personal use, Dove “Go Fresh” stick antiperspirant & deodorant from various

   9   retailers in San Diego County. Although she could not see how much product was contained in

  10   the package because the package was opaque, she always chose the Dove brand of stick deodorant

  11   because from the larger size of the Dove package it appeared that she was getting more product

  12   for a similar price as compared to other brands of stick deodorant which were in smaller packages

  13   she saw displayed in stores. As a result of seeing the larger package, she thought she was getting

  14   a better deal with the Dove product versus other brands. The illusion of a better deal induced her

  15   purchases of the Defendants’ product. Nicole Krause-Pettai’s most recent purchase of Dove “Go

  16   Fresh” stick antiperspirant & deodorant was made in late September 2017 from the retailer

  17   Walmart in San Diego for the price of approximately $5.00 for a single unit.

  18           12.     Plaintiff Scott Grimm is an individual consumer and a resident of Orange County,

  19   California. A few times during the class period, Scott Grimm purchased, for his personal use,

  20   Men Degree Motion Sense “Everest” and “Sport Defense” stick antiperspirant & deodorant from

  21   various retailers in Orange County. Although he could not see how much product was contained

  22   in the package because the package was opaque, he always chose the Degree brand of stick

  23   antiperspirant because from the larger size of the Degree package it appeared that he was getting

  24   more product for a similar price as compared to other brands of stick antiperspirant which were

  25   in smaller packages he saw displayed in stores. As a result of seeing the larger package, he

  26   thought he was getting a better deal with the Degree product versus other brands. The illusion of

  27   a better deal induced his purchases of the Defendants’ product. Scott Grimm’s most recent

  28   purchase of Men Degree stick antiperspirant was a 5-pack from the retailer Costco in Laguna


                                                      -4-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.52 Page 5 of 26


   1   Niguel for the price of approximately $14.00 and purchased in late August 2017.

   2          13.     Plaintiff Steve Tabu Lanier is an individual consumer and a resident of San Diego

   3   County, California. Several times during the class period, Steve Tabu Lanier purchased, for his

   4   personal use, Axe Antiperspirant Stick for Men, “Dark Temptation” from various retailers in San

   5   Diego County. Although he could not see how much product was contained in the package

   6   because the package was opaque, he always chose the Axe brand of stick antiperspirant because

   7   from the larger size of the Axe package it appeared that he was getting more product for a similar

   8   price as compared to other brands of stick antiperspirant which were in smaller packages he saw

   9   displayed in stores. As a result of seeing the larger package, he thought he was getting a better

  10   deal with the Axe product versus other brands. The illusion of a better deal induced his purchases

  11   of the Defendants’ product. Steve Tabu Lanier’s most recent purchase of Axe Antiperspirant

  12   Stick for Men, “Dark Temptation” was made in mid-June 2017 from the retailer Walmart in San

  13   Diego for the price of about $4.00 for a single unit.

  14          14.     Plaintiff Christy Stevens is an individual consumer and a resident of Sacramento

  15   County, California. During the class period, on several occasions Christy Stevens purchased, for

  16   her personal use, Degree Women Antiperspirant Deodorant Stick “Shower Clean” from various

  17   retailers in Sacramento County. Although she could not see how much product was contained in

  18   the package because the package was opaque, she always chose the Degree brand of stick

  19   antiperspirant because from the larger size of the Degree package it appeared that she was getting

  20   more product for a similar price as compared to other brands of stick antiperspirant which were

  21   in smaller packages she saw displayed in stores. As a result of seeing the larger package, she

  22   thought she was getting a better deal with the Degree product versus other brands. The illusion

  23   of a better deal induced her purchases of the Defendants’ product. Christy Stevens’ most recent

  24   purchase of Degree Women Antiperspirant Deodorant Stick “Shower Clean” was made in late

  25   July 2017 from the retailer Walgreens in Sacramento for the price of about $5.00 for a single unit.

  26   Defendants

  27          15.     Plaintiffs are informed and believe, and based thereon allege, that Defendant

  28   Unilever United States, Inc. is part of an international company, the Unilever Group, which


                                                       -5-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.53 Page 6 of 26


   1   consists of two parent companies, Unilever NV and Unilever PLC, together with their group

   2   companies, and operate as a single economic entity. NV and PLC and their group companies

   3   constitute a single reporting entity for the purposes of presenting consolidated accounts.

   4   Accordingly, the accounts of the Unilever Group are presented by both NV and PLC as their

   5   respective consolidated accounts.

   6           16.     Unilever NV is a public limited company registered in the Netherlands, which has

   7   listings of shares and depositary receipts for shares on Euronext Amsterdam and of New York

   8   Registry Shares on the New York Stock Exchange.

   9           17.     Unilever PLC is a public limited company registered in England and Wales which

  10   has shares listed on the London Stock Exchange and, as American Depositary Receipts, on the

  11   New York Stock Exchange.

  12           18.     The Unilever Group has company headquarters in Rotterdam, Netherlands,

  13   London, England and the United States. The portion of the Unilever Group in the United States

  14   is called Unilever United States, Inc. It is a corporation headquartered and located at 800 Sylvan

  15   Avenue, Englewood Cliffs, NJ 07632, incorporated within the State of Delaware with entity

  16   number 0842944, and registered with the New Jersey Secretary of State with entity number

  17   0100400419.

  18           19.     In the United States, Unilever places its products into the stream of commerce to

  19   be sold directly to consumers by various marketing channels including retail stores, big box stores

  20   (e.g. Costco), drug stores, Internet (e.g. Amazon), etc., in all fifty States.

  21           20.     In the financial year ended 31 December 2013, Unilever had worldwide sales of

  22   €49.797 billion (approximately $68 billion) of which 36% was from Personal Care products.

  23   Unilever owns over 400 brands and its products are available in 190 countries.

  24           21.     In April 2011, Unilever was fined €104 million (approximately $150 million) by

  25   the European Commission for establishing a price-fixing cartel in Europe.

  26           22.     The true names and capacities, whether individual, corporate, associate or

  27   otherwise of Defendant DOES 1 through 10, inclusive, are unknown to Plaintiffs at this time.

  28   Plaintiffs will amend this Complaint to show their true names and capacities once they are


                                                         -6-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.54 Page 7 of 26


   1   ascertained. Plaintiffs are informed and believe, and based thereon allege, that each of said

   2   fictitious defendants are responsible in some manner for the acts and occurrences set forth herein,

   3   and that the injuries and damages alleged herein were and are the direct and proximate result of

   4   the actions of these defendants. Plaintiffs make all allegations contained in this Complaint against

   5   Defendants, and each of them, including DOES 1 through 10, inclusive

   6          23.     The use of the term “Defendant” or “Defendants” in any of the allegations in this

   7   Complaint, unless specifically alleged otherwise, is intended to include and charge, both jointly

   8   and severally, not only the Defendants identified in this Complaint, but also all Defendants

   9   designated as DOES 1 through 10, inclusive, as though the term “Defendants” was followed in

  10   each and every instance throughout this Complaint with the phrase “and each of them jointly and

  11   severally,” including all named Defendants and Defendants included herein and sued under the

  12   fictitious names of DOES 1 through 10, inclusive.

  13          24.     Plaintiffs are informed and believe, and based thereon allege, that Defendants, at

  14   all times herein mentioned, were the partners, joint venturers, subsidiaries, successors in interest,

  15   managing agent, merged entities, agents, alter egos, part of a jointly owned, managed, and/or

  16   operated business enterprise, and/or employees of each other Defendant and in doing the acts,

  17   omissions, and things alleged herein were acting as such and within the scope of their authority

  18   as such agents and employees and with the permission and consent of all other Defendants.

  19   Plaintiffs are informed and believe, and based thereon allege, that Defendants have, and at all

  20   times herein mentioned had, a joint economic and business interest, goal and purpose in the

  21   Unilever line of products that are the subject of this lawsuit.

  22                                     FACTUAL ALLEGATIONS

  23          25.     Unilever is an International Company, with its United States Division

  24   headquartered and incorporated in the State of New Jersey. Unilever is organized into four main

  25   divisions: Personal Care; Foods; Refreshments; and Home Care. The Products subject to this

  26   Complaint are within the division of Personal Care. The Products subject to this Complaint are

  27   defined as any stick style antiperspirant and/or deodorant product, whether marketed for men or

  28   women, under the brand names of Degree, Dove and/or Axe and placed into the stream of


                                                        -7-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.55 Page 8 of 26


   1   commerce by Defendant to be sold directly to consumers by various marketing channels including

   2   retail stores, big box stores (e.g. Costco), drug stores, Internet (e.g. Amazon), etc. in all and each

   3   of the fifty states of the United States.

   4           26.     Representative Plaintiff Grimm has purchased Defendant’s Products from

   5   different sources (Costco, drug stores etc.) for a couple of years. The specific product purchased

   6   by Plaintiff was the stick antiperspirant & deodorant “Degree” for men. At the time of his

   7   purchases, although he could not see how much product was contained in the package due to the

   8   opaque color of the package, Plaintiff Grimm always believed that the size of the packaging of

   9   Defendant’s product was full of the deodorant and thus represented the quantity or volume of the

  10   product he was purchasing. Because of the opaque coloring of the packaging containing the

  11   deodorant, Plaintiff was never aware at the time of purchase that there was empty space at the

  12   bottom of the package known as nonfunctional slack-fill. Plaintiff’s most recent purchase of

  13   Defendant’s product was made at Costco in August 2017.

  14           27.     When shopping for stick antiperspirant, Plaintiff Grimm noticed that the

  15   competitors’ stick antiperspirant, of similar pricing, were in smaller packages, with the same twist

  16   bottom delivery system. The competitors’ packaging was not opaque and thus he was able to see

  17   that the package was completely full of product. Because of the larger packaging with the Degree

  18   product, Plaintiff Grimm concluded that he was getting more product for a similar price as

  19   compared to the competitors’ products, and it was this larger packaging, which induced him to

  20   purchase the Degree product versus the competitors.

  21           28.     Then, later in 2017, Plaintiff Grimm removed from his cabinet a new and

  22   unopened stick deodorant of Degree for Men (Everest), and when he did this, it was late afternoon

  23   and the sun was shining through the window while he removed the top and the sun was shining

  24   on the packaging of the product. It was at this time, Plaintiff noticed something he never noticed

  25   before, which was at the bottom of the packaging an odd and off color. That being odd, and since

  26   the new package felt top heavy, he started to examine the package more closely, which resulted

  27   in Plaintiff Grimm shining intense light onto the product in order to attempt to see through the

  28   mostly opaque off white coloring.


                                                        -8-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.56 Page 9 of 26


   1           29.    What Plaintiff Grimm discovered was that from the bottom of the packaging

   2   (which started above the twisting device), until he reached the plunger (which was required to

   3   push the deodorant up through the packaging for delivery), there was a significant amount of

   4   empty space. This empty space was not present in the competitors’ packaging when he looked at

   5   them in the store. Plaintiff then examined the top cover and found that there was some

   6   nonfunctional empty space at the top of the packaging too. Plaintiff then measured the packaging

   7   (not including the twisting device at the bottom required for functionality), which should only be

   8   representative of what contained the product, and that measured at 5 inches. Then he measured

   9   the amount of product (deodorant) filled within the package (including the plunger which is

  10   required for functionality) and that measured 3 inches. Thus, the nonfunctional slack-fill

  11   represented about 40% of the size of the packaging. He then concluded that there was no practical

  12   reason for the empty space other than for deceptive marketing practices.

  13           30.    Plaintiff Grimm, now being curious, followed up on his finding and examined

  14   another, but different, new Degree deodorant package (Sport Defense). The black opaque

  15   coloring of this package made it impossible to be able to see the contents on the inside no matter

  16   how much light was shown upon it, so he decided to cut it open and found the same empty space

  17   at the bottom. The other thing he noticed about the labeling on the Degree product was that it

  18   was very difficult for him to find the net weight of the product. On one product (Everest) the

  19   print was extremely small and on a different Degree product (Sport Defense) the net weight was

  20   incorporated as part of the graphic design of the label making finding the information very

  21   difficult.

  22           31.    Continuing his curiosity, Plaintiff Grimm decided to go to a local drug store and

  23   more closely compare competitors’ products. First, Plaintiff noticed in the competitors’ products

  24   that the net weight labeling, although small, was in a larger font size than Defendants’ and much

  25   more easily readable and easily found on the label. Next Plaintiff noticed that the average size of

  26   the competitor’s packaging (just the portion containing the deodorant) was smaller; in that

  27   Defendant’s package was 5 inches while the competitors were 3 ½ to 4 inches. The next thing

  28   Plaintiff noticed was that in these smaller packages of the competitors, the weight of the product


                                                       -9-
                                  First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.57 Page 10 of 26


   1   was 2.7 oz., (for the 3 ½ inch size package) to 3 oz., (for the 4 inch size package), whereas

   2   Defendant’s was 2.7 oz. (in the 5 inch size package). Lastly, Plaintiff picked up packaging of two

   3   competitors (Gillette and Right Guard), both with the same delivery mechanisms as in

   4   Defendant’s packaging, and both of these packages were clear, allowing him to easily see how

   5   much product was in the packaging and there was no slack-fill at the bottoms of the packages

   6   demonstrating to him there was no functional reason to have empty space at the bottom of the

   7   Defendant’s packaging and he felt Defendant’s packaging deceived him into thinking he was

   8   getting more product than he was, as compared the Defendant‘s competitors, and thus induced

   9   him into buying Defendant‘s products instead of the competitors.

  10           32.    Representative Plaintiffs Krause-Pettai, Tabu Lanier, and Stevens have purchased

  11   Defendant’s Products from different retail sources for a couple of years. The specific products

  12   purchased by Plaintiffs were the stick antiperspirant & deodorant “Dove” “Degree” and “Axe.”

  13   At the time of their purchases, although they could not see how much product was contained in

  14   the package due to the opaque color of the package, Plaintiffs Krause-Pettai, Tabu Lanier, and

  15   Stevens believed that the size of the packaging of Defendant’s product was full of the deodorant

  16   and thus represented the quantity or volume of the product they were purchasing. Because of the

  17   opaque coloring of the packaging containing the antiperspirant & deodorant, Plaintiffs were never

  18   aware at the time of purchase that there was empty space at the bottom of the package known as

  19   nonfunctional slack-fill. Plaintiffs’ most recent purchases of Defendant’s product were made in

  20   2017.

  21           33.    When shopping for stick antiperspirant & deodorant, Plaintiffs Krause-Pettai,

  22   Tabu Lanier, and Stevens noticed that the competitors’ stick antiperspirant, of similar pricing,

  23   were in smaller packages, with the same twist bottom delivery system, and that the packaging

  24   was not opaque, allowing them to see that the product filled the entire container. Because of the

  25   larger packaging with the Dove, Degree and Axe products, Plaintiffs concluded that they were

  26   getting more product for a similar price as compared to the competitors’ products, and it was this

  27   larger packaging, which induced them to purchase the Defendant’s products versus the

  28   competitors.


                                                      -10-
                                  First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.58 Page 11 of 26


   1          34.     After some time of use, Plaintiffs Krause-Pettai, Tabu Lanier, and Stevens all

   2   noticed that even when the Defendant’s product was brand new and supposedly filled to capacity,

   3   that the products were top-heavy and easily toppled over when placed upon the bathroom counter

   4   in a similar manner as when the products were almost depleted. As a result, they all concluded

   5   this could only be the result of there being empty space at the bottom of the packages. Thereafter,

   6   Plaintiffs made note of the net weight of the product (which they eventually found in small print)

   7   and compared this net weight, to the net weight of the competitors’ products in the smaller

   8   packaging with the same delivery system, and found that the net weight was the same. Plaintiffs

   9   then concluded that Defendant’s packaging deceived them into thinking they were getting more

  10   product than they were.

  11          35.     All of the Defendants’ Products (being stick antiperspirant & deodorant under the

  12   brand names of Degree, Dove and Axe, under all sub-brand names for both men and women)

  13   contain significant hidden nonfunctional slack fill and are deceptively labeled.

  14          36.     Because there is no functional reason for the empty space at the bottom of

  15   Defendant’s product packaging and that they knowingly hid this empty space from the consumer

  16   utilizing opaque packaging, Defendant was well aware that they were putting these products into

  17   the stream of commerce with illegal slack fill.

  18          37.     Given that Defendant’s filing with the United States SEC stated that they

  19   acknowledged they were subject to all of the laws of the United States and of the individual States

  20   in which they marketed all of their products, Defendants were well aware that such packaging,

  21   for the “products” subject to the Complaint was fraudulent, a deceptive business practice and false

  22   advertising.

  23          38.     Defendant knew and were well aware that if they marketed their “products” in a

  24   package much larger than necessary for functionality, that the consumer would think at the time

  25   of purchase they were getting more volume of deodorant than they really purchased, and thus not

  26   only deceiving the consumer, but also getting a market edge on their competitors.

  27          39.     By Defendant knowingly and purposefully obscuring from the consumer just how

  28   much deodorant they were purchasing by providing non-functional slack fill in their opaque


                                                         -11-
                                  First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.59 Page 12 of 26


   1   packaging and by obscuring the label listing the weight of the product, Defendant was knowingly

   2   and purposefully misleading and defrauding consumers into thinking they were purchasing more

   3   volume of deodorant than was actually the truth, and Plaintiffs and the putative class of consumers

   4   relied upon these misleading, fraudulent representations as an inducement to purchase

   5   Defendant’s products.

   6          40.     Because of the deceptions used by Defendant, (slack fill, opaque packaging and

   7   blurred labeling), Plaintiffs and all other consumers were deceived into making the purchases they

   8   did, and they relied upon the Defendant’s deceptive packaging to make their choices as to what

   9   product to purchase.

  10          41.     Both State of California law and Federal law have declared this type of advertising,

  11   for non-food products, described in this Complaint, which Defendant has engaged in concerning

  12   the marketing of its “products,” as false advertising, a fraudulent business practice, misleading

  13   and deceptive to consumers.

  14          42.     First, California Business and Professions Code § 12606 states in pertinent part,

  15   “, (a) No container wherein commodities are packed shall have a false bottom, false sidewalls,

  16   false lid or covering, or be otherwise so constructed or filled, wholly or partially, as to facilitate

  17   the perpetration of deception or fraud. (b) No container shall be made, formed, or filled as to be

  18   misleading. A container that does not allow the consumer to fully view its contents shall be

  19   considered to be filled as to be misleading if it contains nonfunctional slack fill. Slack fill is the

  20   difference between the actual capacity of a container and the volume of product contained therein.

  21   Nonfunctional slack fill is the empty space in a package that is filled to substantially less than its

  22   capacity.1” California Health & Safety Code §110375 states the same thing as Business and

  23   Professions Code § 12606, for among other things for all “foods, drugs, devices, or cosmetics.”

  24   Furthermore, California Health & Safety Code § 110290 & 110295 specifically provide that the

  25   weight of the product must be legible on a label.

  26

  27
       1
           This code then goes on to list several exceptions which if proven by a defendant could then
  28   declassify the slack fill from nonfunctional to functional. However, under the facts contained
       herein this Complaint, Defendants do not qualify for any of the exceptions.
                                                       -12-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.60 Page 13 of 26


   1           43.     And second, Federal law also states this is a fraudulent practice for marketing non-

   2   food products at 15 USC 1454. First, section (a) provides the scope, which includes Defendants’

   3   “products” herein and states, “(a) The authority to promulgate regulations under this chapter is

   4   vested in (A) the Secretary of Health and Human Services (referred to hereinafter as the

   5   "Secretary") with respect to any consumer commodity which is a food, drug, device, or cosmetic,

   6   as each such term is defined by section 321 of title 21; and (B) the Federal Trade Commission

   7   (referred to hereinafter as the "Commission") with respect to any other consumer commodity.

   8   Next, section (c)(4), specifically forbids slack fill and this section             states, “prevent the

   9   nonfunctional-slack-fill of packages containing consumer commodities. For purposes of

  10   paragraph (4) of this subsection, a package shall be deemed to be nonfunctionally slack-filled if

  11   it is filled to substantially less than its capacity for reasons other than (A) protection of the contents

  12   of such package or (B) the requirements of machines used for enclosing the contents in such

  13   package.” In addition, 15 USC 1453 proscribes that the weight of the product shown on the label

  14   be conspicuous and legible, with a sufficient size type font.

  15           44.     Under California law, nonfunctional slack fill is a deceptive business practice

  16   under the UCL and considered false advertising under the FAL and the CLRA. Hobby Industry

  17   Assc. v. Younger (1980) 101 CA3d 358.

  18           45.     “Slack filling . . . is an unlawful trade practice. For a seller to package goods in

  19   containers which unknown to the consumer are appreciably oversized, or in containers so shaped

  20   as to create the optical illusion of being larger than conventionally shaped containers of equal or

  21   greater capacity, is as much a deceptive practice, and an unfair method of competition, as if the

  22   seller was to make an explicit false statement of the quantity or dimension of his goods. . . .”

  23   (Hobby Industry Assc. v. Younger (1980) 101 CA3d 358, 367 citing, Papercraft Corp. (1963) 63

  24   F.T.C. 1965, 1992; Burry Biscuit Corp. (1941) 33 F.T.C. 89; and Marlborough Laboratories Inc.

  25   (1941) 32 F.T.C. 1014.)

  26                                   CLASS ACTION ALLEGATIONS

  27           46.     Plaintiffs bring this lawsuit, both individually and on behalf of similarly situated

  28   purchasers of the Products, pursuant to Rule 23. Subject to additional information obtained


                                                         -13-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.61 Page 14 of 26


   1   through further investigation and/or discovery, the foregoing definition of the Classes may be

   2   expanded or narrowed. The proposed Class is defined as follows:

   3          All individual consumer residents of California who purchased Defendants’ “products”

   4          (whereas “products” is defined within paragraph 30 of this Complaint) within the

   5          applicable statutory limitations period, including the period following the filing of the date

   6          of this action.

   7   Specifically excluded from this Class is Defendant; the officers, directors, or employees of
   8   Defendant; any entity in which Defendant has a controlling interest; and any affiliate, legal
   9   representative, heir, or assign of Defendant. Also excluded are any federal, state, or local
  10   governmental entities, any judicial officer presiding over this action and the members of his or
  11   her immediate family and judicial staff, and any juror assigned to this action.
  12          47.     Plaintiffs propose that this case should be maintained as a class action under Fed.
  13   R.Civ.P. 23 because it meets the requirements of Fed. R.Civ.P. 23(a) and also satisfies Fed.
  14   R.Civ.P. 23(b)(3). Plaintiffs also believe this case could be certified under Fed. R.Civ.P. 23(b)(1),
  15   23(b)(2), and 23(c)(4). Without prejudice to raising alternative arguments for certification under
  16   either Fed. R.Civ.P. 23(b)(1), 23(b)(2) and 23(c)(4), the following facts, amongst others,
  17   demonstrate that this case is entitled to be maintained under Fed. R.Civ.P. 23(a) and 23(b)(3).
  18          48.     Numerosity: The members of the Class are so numerous that joinder of all
  19   members would be unfeasible and not practicable. The total membership of the Class is unknown
  20   to Plaintiffs at this time; however, it is estimated that there are more than one thousand (1,000)
  21   individuals in the Class. The identity of such membership is readily ascertainable via inspection
  22   of Defendants’ books and records or other approved methods. Similarly, Class members may be
  23   notified of the pendency of this action by mail, email, internet postings, and/or publication.
  24          49.     Commonality: Common questions of law and fact exist as to all members of the
  25   Class. These common questions predominate over any questions affecting only individual Class
  26   Members. These common legal and factual questions include, but are not limited to:
  27                  a)        Whether Defendants included non-functional slack fill within their
  28   product packaging;

                                                       -14-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.62 Page 15 of 26


   1                   b)     Whether Defendants’ labeling made it difficult for consumers to

   2   determine the net weight of the product;

   3                   c)     Whether Defendants’ practices are deceptive or likely to deceive

   4   reasonable consumers;

   5                   d)     Whether Defendants’ conduct is unethical, oppressive, unscrupulous,

   6   and/or substantially injurious to consumers;

   7                   e)     Whether Defendants’ acts and practices in connection with the

   8   promotion, marketing, advertising, packaging, labeling, distribution, and sale of the Products

   9   violated the laws alleged herein;

  10                   f)      Whether Plaintiffs and Class are entitled to injunctive and other equitable

  11   relief;

  12                   g)     Whether Defendants were unjustly enriched by their conduct; and

  13                   h)     Whether Plaintiffs and the Class have sustained monetary loss and the

  14   proper measure of that loss.

  15             50.   Typicality: Plaintiffs’ claims are typical of the claims of the other members of the

  16   Class because, amongst other things, Plaintiffs and all Class members were comparably injured

  17   through Defendants’ misconduct at issue herein. As alleged herein, Plaintiffs, like the members

  18   of the Class, purchased Products with non-functional slack fill. Plaintiffs’ claims are thereby

  19   representative of and co-extensive with the claims of the Class.

  20             51.   Adequacy: Plaintiffs will fairly and adequately represent and protect the interests

  21   of the members of the Class. Plaintiffs have no interests that are antagonistic to or in conflict

  22   with the interests of other putative Class members and are subject to no unique defenses. Plaintiffs

  23   are similarly situated in interest to all members of the putative Class and are committed to the

  24   vigorous prosecution of this action and have retained competent counsel, experienced in complex

  25   class action litigation. Moreover, putative Class Counsel are experienced consumer class action

  26   litigators who have brought and successfully resolved and/or tried numerous consumer class

  27   actions on behalf of California and nation-wide classes in state and federal courts.

  28             52.   Predominance of Common Questions: Defendants have acted, and/or refused to


                                                       -15-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.63 Page 16 of 26


   1   act, on grounds generally applicable to the Class. The common questions of law set forth above

   2   are numerous and substantial and stem from Defendants’ practices applicable to each individual

   3   Class Member.       As such, these common questions predominate over individual questions

   4   concerning each individual Class member.

   5           53.     Superiority: A class action is superior to all other available methods for the fair

   6   and efficient adjudication of this controversy given that joinder of all members is impracticable.

   7   The injury suffered by each individual Class member is relatively small in comparison to the

   8   burden and expense of individual prosecution of the complex and extensive litigation necessitated

   9   by Defendants’ deceptive conduct. It would be virtually impossible for members of the Class

  10   individually to redress effectively the wrongs done to them. Class action treatment will allow

  11   those similarly situated persons to litigate their claims in the manner that is most efficient and

  12   economical for those parties and the judicial system.

  13           54.     Injunctive Relief Appropriate: Injunctive relief under Rule 23(b) is necessary and

  14   appropriate to require Defendants to: (a) discontinue the practice of including non-functional

  15   slack fill and or obscure product weight labeling; (b) undertake an immediate public information

  16   campaign to inform members of the putative Classes as to their prior practices; and (c) to correct

  17   any erroneous impression consumers may have derived concerning the amount of product they

  18   were purchasing, including without limitation, the placement of corrective advertising and

  19   providing written notice to the public.

  20                                     FIRST CAUSE OF ACTION

  21                             Violation of the Consumers Legal Remedies Act

  22                                    [Cal. Civ. Code §§ 1750, et seq.]

  23           55.     Plaintiffs hereby incorporate all preceding and succeeding paragraphs as though

  24   fully set forth herein.

  25           56.     The Consumers Legal Remedies Act, Civil Code §§ 1750, et seq., was designed

  26   and enacted to protect consumers from unfair and deceptive business practices. To this end, the

  27   CLRA sets forth a list of unfair and deceptive acts and practices in Civil Code § 1770.

  28           57.     Plaintiffs have standing to pursue these claims because they have suffered injury


                                                      -16-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.64 Page 17 of 26


   1   in fact and a loss of money and/or property as a result of the wrongful conduct alleged herein.

   2   Plaintiffs would not have purchased the products or paid as much for it, if they had known the

   3   truth.

   4            58.     Plaintiffs suffered injury in fact and a loss of money and property with each

   5   purchase because they were deceived into purchasing Defendant’s products as described in the

   6   “Parties” paragraphs numbered 14 through 17 and the “Factual Allegation” paragraphs numbered

   7   30 through 50.

   8            59.     Plaintiffs suffered injury in fact and a loss of money and property with each

   9   purchase because they lost the opportunity to purchase and consume products that were not tied

  10   to false and deceptive practices of Defendant as described in the “Parties” paragraphs numbered

  11   14 through 17 and the “Factual Allegation” paragraphs numbered 30 through 50.

  12            60.     Plaintiffs and the members of the Class are “consumers” as that term is defined

  13   by Cal. Civil Code § 1761(d).

  14            61.     The Products marketed and sold by Defendant are “Goods” as that term is defined

  15   by Cal. Civil Code § 1761(a).

  16            62.     Defendant is a “person” as that term is defined by Cal. Civil Code § 1761(c).

  17            63.     The transactions described herein are “transactions” as that term is defined by

  18   Cal. Civil Code § 1761(e).

  19            64.     The policies, acts, and practices described in this Complaint were intended to

  20   induce consumers to purchase the Products.

  21            65.     Defendant made representations and material omissions regarding the nature of

  22   their products that they knew, or should have known, were deceptive and likely to cause

  23   consumers to buy their products in reliance upon said representations.

  24            66.     Defendant had a duty not to mislead consumers about the amount of product they

  25   were purchasing via deceptive methods as nonfunctional slack fill and obscure labeling.

  26            67.     Defendant’s misrepresentation regarding their product packaging was material, in

  27   that a reasonable person would have considered it important in deciding whether or not to

  28   purchase the Products.


                                                       -17-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.65 Page 18 of 26


   1           68.     Defendant’s concealment, omissions, misrepresentations, and deceptive practices,

   2   in violation of the CLRA, were designed to induce Plaintiffs and Class Members to purchase the

   3   Products and to conceal the true value of the Products.

   4           69.     The business acts and practices of Defendant are unlawful, unfair and deceptive

   5   within the meaning of the CLRA, because, Defendant’s actions as described in the “Parties”

   6   paragraphs numbered 14 through 17 and the “Factual Allegation” paragraphs numbered 30

   7   through 50 violated California Civil Code § 1770 (a)(4) & (5), which states, “(a) The following

   8   unfair methods of competition and unfair or deceptive acts or practices undertaken by any person

   9   in a transaction intended to result or which results in the sale or lease of goods or services to any

  10   consumer are unlawful:… (4) Using deceptive representations … in connection with goods or

  11   services…. (5) Representing that goods or services have… quantities which they do not have.”

  12           70.     Defendant’s acts and practices, undertaken in transactions intended to result and

  13   which did result in the purchase of their Products by consumers, violate Civil Code § 1770 and

  14   caused harm to Plaintiffs and Class Members who would not have purchased (or paid as much

  15   for) the products had they known the truth about the nonfunctional slack fill.

  16           71.     To this day, Defendant continues to engage in this conduct of using nonfunctional

  17   slack fill in its products and expand its use.

  18           72.     Venue is proper pursuant to Civil Code § 1780(c) because Defendant does business

  19   in the county where this action was originally filed.

  20           73.     On August 25, 2020, Plaintiffs mailed Defendant a notice of its deceptive acts and

  21   practices, and a demand in accordance with Civil Code §§ 1782(a) and (d). To date, Defendant

  22   has neither responded nor ceased its harmful conduct despite knowing the harmful impact of its

  23   conduct.

  24           74.     In accordance with Civil Code § 1780(a), Plaintiffs and the Class seek injunctive

  25   and equitable relief for violations of the CLRA, including restitution and disgorgement.

  26           75.     Plaintiffs and the Class seek actual and punitive damages under Cal. Civ. Code

  27   § 1780(a).

  28   ///


                                                        -18-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.66 Page 19 of 26


   1           76.     Plaintiffs and the Class seek the recovery of court costs and attorneys’ fees

   2   pursuant to Cal. Civil Code § 1780(e) and Civ. Code § 1021.5.

   3           77.     Plaintiffs and the Class seek any such other relief as the Court deems necessary

   4   and proper to deter and punish Defendants’ conduct.

   5                                   SECOND CAUSE OF ACTION

   6                                  False and Misleading Advertising

   7                                 [Bus. & Prof. Code §§ 17500 et seq.]

   8           78.     Plaintiffs hereby incorporate all preceding and succeeding paragraphs as though

   9   fully set forth herein.

  10           79.     By committing the acts alleged in this Complaint, Defendants have violated Bus.

  11   & Prof. Code § 17500, et seq. (FAL) Plaintiffs have standing to pursue these claims because,

  12   inter alia, they have suffered injury in fact and a loss of money and/or property as a result of the

  13   wrongful conduct alleged herein. Plaintiffs would not have purchased the products or paid as

  14   much for them if they had known the truth. Plaintiffs did not receive the value they expected for

  15   the price they paid because, due to the nonfunctional slack fill and obscure labeling, they were

  16   deceived into believing they were getting more product than they actually received.

  17           80.     As a direct and proximate result of Defendant’s conduct, as described in the

  18   “Parties” paragraphs numbered 14 through 17 and the “Factual Allegation” paragraphs numbered

  19   30 through 50, Plaintiffs have suffered injury in fact.

  20           81.     Pursuant to Bus. & Prof. Code § 17535, Plaintiffs and the Class seek an order of

  21   the Court enjoining Defendants from continuing to make and disseminate illegal, misleading

  22   and/or untrue statements in their pricing practices and to order Defendants to disclose such

  23   misrepresentations and inform the public accordingly. Plaintiffs, the Class and the public will be

  24   irreparably harmed if such an order is not granted.

  25           82.     Pursuant to Bus. & Prof. Code §§ 17203 and 17535 Plaintiffs and the Class seek

  26   restitution and/or disgorgement under Bus. & Prof. Code § 17500, et seq. necessary to restore to

  27   any person in interest any money or property, real or personal, which may have been acquired by

  28   means of any practice under Bus. & Prof. Code § 17500 declared to be unlawful.


                                                       -19-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.67 Page 20 of 26


   1           83.     Plaintiffs and the Class also seek an order requiring Defendants to pay attorneys’

   2   fees pursuant to Civ. Code § 1021.5.

   3                                    THIRD CAUSE OF ACTION

   4                         Violation of the California Unfair Competition Law

   5                                 [Bus. & Prof. Code §§ 17200 et seq.]

   6           84.     Plaintiffs hereby incorporate all preceding and succeeding paragraphs as though

   7   fully set forth herein.

   8           85.     California Bus. & Prof. Code §§ 17200, et seq. (UCL) prohibits acts of unfair

   9   competition, which include any “unlawful, unfair or fraudulent business practice.” The conduct

  10   escribed herein is ongoing and constitutes unfair, unlawful, fraudulent business acts and practices

  11   within the meaning of Bus. & Prof. Code §§ 17200, et seq.

  12           86.     Plaintiffs have standing to pursue these claims because, inter alia, they have

  13   suffered injury in fact and a loss of money and/or property as a result of the wrongful conduct

  14   alleged herein. Plaintiffs would not have purchased the product(s) and/or paid as much for them

  15   if they had known the truth. Plaintiffs did not receive the value they expected for the price they

  16   paid as described in the “Parties” paragraphs numbered 14 through 17 and the “Factual

  17   Allegation” paragraphs numbered 30 through 50.

  18           87.     Defendants’ conduct is unlawful because it is in violation of California Bus. &

  19   Prof. Code §§ 12606, 17200, and 17500; California Civil Code §§ 1750, et seq., California Health

  20   & Safety Code §§ 110290, 110295 and 110375; and Federal 15 USC 1453, and 15 USC 1454, in

  21   addition to potentially other statutory violations that will be added.

  22           88.     By committing the acts alleged in this Complaint, Defendant has engaged in unfair

  23   business practices, in violation of the Unfair Practices Act, Bus. & Prof. Code §§ 17200, et seq.

  24   Defendant’s conduct is unfair because, among other things, it is immoral, unethical, oppressive,

  25   unscrupulous or substantially injurious to consumers and/or any utility of such practices is

  26   outweighed by the harm caused to consumers, including to Plaintiffs, the Class and the public.

  27           89.     By committing the acts alleged in this Complaint, Defendant has engaged in

  28   fraudulent business practices, in violation of the Unfair Practices Act, Bus. & Prof. Code


                                                       -20-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.68 Page 21 of 26


   1   §§ 17200, et seq. Defendant’s practices constitute fraudulent business practices because, among

   2   other things, they are likely to deceive reasonable consumers, including Plaintiffs and the Class,

   3   and Defendants failed to disclose material facts.

   4           90.     Reasonable consumers had no way of knowing that Defendant was engaging in

   5   false, deceptive, misleading practices, and therefore could not have reasonably avoided the

   6   injuries they suffered.

   7           91.     Defendant’s wrongful conduct complained of herein is ongoing and part of a

   8   generalized pattern or course of conduct repeated on thousands of occasions daily. Defendant’s

   9   representations and omissions were made with knowledge or reckless disregard of the laws of

  10   California, as well as the reasonable expectations of public consumers.

  11           92.     Pursuant to California Business and Professions Code § 17203, Plaintiffs and the

  12   consumers that they seek to represent are therefore entitled to: (a) an order requiring Defendants

  13   to cease the acts of unfair competition alleged herein; (b) restitution and/or disgorgement;

  14   (c) interest; and (d) attorneys’ fees and costs pursuant to Cal. Code of Civil Procedure § 1021.5.

  15                                   FOURTH CAUSE OF ACTION

  16                                           Unjust Enrichment

  17           93.     Plaintiffs hereby incorporate all preceding and succeeding paragraphs as though

  18   fully set forth herein.

  19           94.     Plaintiffs bring this claim in the alternative and on a quasi-contract basis.

  20           95.     Plaintiffs and the Class conferred a tangible economic benefit upon Defendant by

  21   purchasing their Products.

  22           96.     Defendants had an appreciation or knowledge of the benefit conferred by Plaintiffs

  23   and the members of the Class.

  24           97.     Plaintiffs and Class members would have expected remuneration from Defendants

  25   at the time this benefit was conferred had they known that they overpaid for Defendant’s Products,

  26   in that their purchases did not genuinely contain the full amount of Products as was represented

  27   by Defendant in an oversized package which was partially filled with the labeling of the net

  28   weight of the product obscured in small print or in a label graphic design.


                                                        -21-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.69 Page 22 of 26


   1           98.     As a direct and proximate result of Defendant’s misconduct as set forth above,

   2   Defendant has been unjustly enriched at the expense of Plaintiffs and the Class members.

   3           99.     It would be inequitable for Defendant to retain the benefits obtained by their

   4   wrongful conduct in the marketing and selling of these Products.

   5           100.    Plaintiffs, on behalf of themselves and Class members, seek (a) restitution from

   6   Defendant and/or an order of disgorgement from the Court, (b) attorneys’ fees pursuant to Cal.

   7   Code of Civil Procedure § 1021.5, (c) interest, in addition to any other relief that the Court may

   8   deem just and proper.

   9                                      FIFTH CAUSE OF ACTION

  10         Breach of Implied Warranty of Merchantability and/or of a Particular Purpose

  11           101.    Plaintiffs hereby incorporate all preceding and succeeding paragraphs as though

  12   fully set forth herein.

  13           102.    Plaintiffs bring this claim in the alternative and on a quasi-contract basis.

  14           103.    Defendant, as the designer, manufacturer, marketer, and distributor implied

  15   warranted that the Degree, Dove and Axe brands of stick antiperspirant/deodorant contained an

  16   adequate amount of product to sufficiently fill the packaging delivery system they proffered,

  17   without a significant amount of nonfunctional empty space which was concealed from the

  18   consumer via opaque packaging and obscure net weight labeling, thereby misleading the

  19   consumer into thinking they were getting more product than really existed.

  20           104.    Defendant breached the implied warranty in quasi contract for the sale of the

  21   Degree, Dove and Axe brands of stick antiperspirant/deodorant because it could not pass without

  22   objection in the trade under the contract description, the goods were not of fair average quality

  23   within the description, and the good were unfit for their intended and ordinary purpose because

  24   Unilever substantially under-filled the packaging containers. As a result, Plaintiffs and the Class

  25   members did not receive the goods as implied warranted by the Defendant to be merchantable

  26   and/or for a particular purpose.

  27           105.    Plaintiffs and Class members purchased the Degree, Dove and Axe brands of stick

  28   antiperspirant/deodorant in reliance upon Defendant’s skill and judgment and the implied


                                                        -22-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.70 Page 23 of 26


   1   warranties of merchantability and/or for a particular purpose.

   2           106.    The Degree, Dove and Axe brands of stick antiperspirant/deodorant were not

   3   altered by the Plaintiffs or the Class members.

   4           107.    The Degree, Dove and Axe brands of stick antiperspirant/deodorant were defective

   5   when they left the exclusive control of the Defendant.

   6           108.    Defendant knew that the Degree, Dove and Axe brands of stick

   7   antiperspirant/deodorant would be purchased without additional testing at the point of sale by

   8   Plaintiffs and the Class members.

   9           109.    The product packaging for the Degree, Dove and Axe brands of stick

  10   antiperspirant/deodorant was defectively designed and unfit for its intended purpose and Plaintiffs

  11   and the Class members did not receive the goods as warranted.

  12           110.    As a direct and proximate result of Defendant’s breach of implied warranty,

  13   Plaintiff and Class members have been injured and harmed because: (a) they would not have

  14   purchased the Degree, Dove and Axe brands of stick antiperspirant/deodorant on the same terms

  15   if the true facts were known concerning the quantity of product supplied; (b) they paid a price

  16   premium for Defendant’s product because of Defendant’s advertising the illusion that they were

  17   purchasing more product than they actually were, and (c) Defendant did not have the

  18   characteristics, benefits or quantities as promised.

  19           111.    Plaintiffs, on behalf of themselves and Class members, seek (a) damages,

  20   (b) attorneys’ fees pursuant to Cal. Code of Civil Procedure § 1021.5, (c) interest, in addition to

  21   any other relief that the Court may deem just and proper.

  22                                    SIXTH CAUSE OF ACTION

  23                                     Negligent Misrepresentation

  24                             Cal. Civil Code §§ 1709, 1710, 1711 & 1714

  25           112.    Plaintiffs hereby incorporate all preceding and succeeding paragraphs as though

  26   fully set forth herein.

  27           113.    As described in the “Parties” paragraphs numbered 14 through 17 and the “Factual

  28   Allegation” paragraphs numbered 30 through 50 Defendant misrepresented that the Degree, Dove


                                                         -23-
                                   First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.71 Page 24 of 26


   1   and Axe brands of stick antiperspirant/deodorant contained an adequate amount of product to

   2   sufficiently fill the packaging delivery system they proffered, without a significant amount of

   3   nonfunctional empty space which was concealed from the consumer via opaque packaging and

   4   obscure net weight labeling, thereby misleading the consumer into thinking they were getting

   5   more product than really existed.

   6           114.    At the time Defendant proffered these misrepresentations, Defendant knew or

   7   should have known that these representations were false or made them without knowledge of their

   8   truth or veracity.

   9           115.    At an absolute minimum, Defendant negligently misrepresented and/or

  10   negligently omitted material facts about the Degree, Dove and Axe brands of stick

  11   antiperspirant/deodorant.

  12           116.    The negligent misrepresentations and omissions made by Defendant, upon which

  13   Plaintiffs and Class members reasonably and justifiably relied, were intended to induce and

  14   actually induced Plaintiffs and Class members to purchase these products.

  15           117.    Plaintiffs and Class members would not have purchased these products if the true

  16   facts had been known to them, and thus the actions of Defendant caused damages to Plaintiffs

  17   and Class members.

  18           118.    Plaintiffs, on behalf of themselves and Class members, seek (a) damages,

  19   (b) attorneys’ fees pursuant to Cal. Code of Civil Procedure § 1021.5, (c) interest, in addition to

  20   any other relief that the Court may deem just and proper.

  21                                   SEVENTH CAUSE OF ACTION

  22                                            Fraud & Deceit

  23                               Cal. Civil Code §§ 1709, 1710, 1711 & 1714

  24           119.    Plaintiffs hereby incorporate all preceding and succeeding paragraphs as though

  25   fully set forth herein.

  26           120.    As described in the “Parties” paragraphs numbered 14 through 17 and the “Factual

  27   Allegation” paragraphs numbered 30 through 50 Defendant misrepresented that the Degree, Dove

  28   and Axe brands of stick antiperspirant/deodorant contained an adequate amount of product to


                                                      -24-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.72 Page 25 of 26


   1   sufficiently fill the packaging delivery system they proffered, without a significant amount of

   2   nonfunctional empty space which was concealed from the consumer via opaque packaging and

   3   obscure net weight labeling, thereby misleading the consumer into thinking they were getting

   4   more product than really existed.

   5          121.      The misrepresentations and omissions made by Defendant were made with

   6   knowledge of their falsehood, upon which Plaintiffs and Class members reasonably and

   7   justifiably relied, were intended to induce and actually induced Plaintiffs and Class members to

   8   purchase these products.

   9          122.      The fraudulent and deceitful actions of Defendant caused damages to Plaintiffs

  10   and the Class members.

  11          123.      Plaintiffs, on behalf of themselves and Class members, seek (a) actual damages,

  12   (b) punitive damages, (c) attorneys’ fees pursuant to Cal. Code of Civil Procedure § 1021.5,

  13   (d) interest, in addition to any other relief that the Court may deem just and proper.

  14                                       PRAYER FOR RELIEF

  15          WHEREFORE, Plaintiffs, on behalf of themselves and all other similarly situated

  16   individuals, pray for judgment as follows:

  17          A.        Certification of the Class and/or Classes under Fed. Rule of Civil Procedure 23,

  18   and appointment of Plaintiffs as representatives of the Class and/or Classes, and their counsel as

  19   Class Counsel;

  20          B.        Declaration that Defendants’ conduct is deceptive and/or has a likelihood to

  21   deceive consumers and/or harm the general public;

  22          C.        A temporary, preliminary and/or permanent order for injunctive relief requiring

  23   Defendants to: (1) discontinue providing non-functional slack fill within their products packaging

  24   and to provide clear labeling of the products’ net weight; (2) undertake an immediate public

  25   information campaign to inform consumers, the general public, and members of the putative Class

  26   and/or Classes about Defendants’ prior practices; and (3) to correct any erroneous impression

  27   consumers or the general public may have derived regarding the value of the Products including

  28   without limitation, the placement of corrective advertising and providing written notice to the


                                                       -25-
                                    First Amended Class Action Complaint
Case 3:20-cv-01672-DMS-BLM Document 11 Filed 12/02/20 PageID.73 Page 26 of 26


   1   public;

   2             D.     An order requiring imposition of a constructive trust and/or disgorgement of

   3   Defendants’ ill-gotten gains and to pay restitution to Plaintiffs and all members of the Classes and

   4   to restore to Plaintiffs and members of the Class and/or Classes all funds acquired by means of

   5   any act or practice declared by this Court to be unlawful, fraudulent or unfair business act or

   6   practice, a violation of law, statutes or regulations, or constituting unfair competition or false

   7   advertising;

   8             E.     Distribution of any money recovered on behalf of members of the Class and/or

   9   Classes via fluid recovery or cy pres recovery, disgorgement of profits where necessary and as

  10   applicable, to prevent Defendants from retaining the benefits of their wrongful conduct;

  11             F.     Compensatory, punitive, and other damages for economic and non-economic

  12   damages identified herein, including all damages allowed by governing statutes and/or common

  13   law theories;

  14             G.     Statutory and pre-judgment and post-judgment interest on any amounts;

  15             H.     Reasonable attorneys’ fees as may be allowable under applicable law;

  16             I.     Costs of this suit; and

  17             J.     Such other and further relief as the Court may deem just and proper.

  18   DATED: December 2, 2020                          MARLIN & SALTZMAN, LLP
  19                                                    LAW OFFICE OF W. HANSULT
                                                        By:      s/ Joel M. Gordon
  20                                                             Stanley D. Saltzman, Esq.
  21                                                             Joel M. Gordon, Esq.
                                                                 Attorneys for Plaintiffs
  22
                                                  JURY DEMAND
  23
                 Plaintiffs demand a trial by jury on all causes of action so triable.
  24
       DATED: December 2, 2020                          MARLIN & SALTZMAN, LLP
  25
                                                        LAW OFFICE OF W. HANSULT
  26                                                    By:      s/ Joel M. Gordon
                                                                 Stanley D. Saltzman, Esq.
  27                                                             Joel M. Gordon, Esq.
  28                                                             Attorneys for Plaintiffs


                                                          -26-
                                     First Amended Class Action Complaint
